In this Superior Court civil action three individuals, representing themselves to be municipal taxpayers of the city of Providence and the Providence Teachers’ Union, Local 958, AFT, seek to enjoin the execution and implementation of an agreement between the defendant Providence School Committee and the defendant Association of Providence Public School and Staff Administrators. When that relief was denied the plaintiffs appealed to this court and they ask us either to grant the injunction or to remand the case to the Superior Court for a rehearing on the merits.
The agreement in issue will expire at the end of the pres-sent school year on June 30, 1979, and it is so unlikely as to *961border on the impossible that the case can be heard, much less be decided before that expiration date. Moreover, any possibility that the original agreement may be renewed by a similar agreement was effectively foreclosed in May, 1977 when the statute under which the original was negotiated was repealed. P.L. 1977, ch. 229, §1.
Richard A. Skolnik ir Lynette Labinger, Abedon, Stanzler, Biener, Skolnik and Lipsey, for plaintiff.
Vincent J. Piccirilli, for defendant School Committee of the City of Providence; James F. McAleer, for defendant Association of Providence Public School and Staff Administrators, Local 5, American Federation of School Administrators.
In light of the foregoing, on March 1, 1979, we directed the plaintiffs to appear and show cause why their appeal should not be dismissed in view of our rules that questions concerning the validity and enforceability of collective bargaining agreements for an expired school year are ordinarily moot, Town of North Kingstown v. North Kingstown Teachers Association, 110 R.I. 698, 700 n.1, 297 A.2d 342, 343 n.1 (1972), and that barring exceptional circumstances or a recurring situation constantly escaping judicial review— circumstances not present here — we will decline to pass upon issues which are moot, academic or hypothetical. American Association of University Professors v. Board of Regents for Education, 118 R.I. 216, 373 A.2d 168 (1977); Tamborelli v. Amazine, 113 R.I. 719, 326 A.2d 857 (1974); Town of Scituate v. Scituate Teachers Association, 110 R.I. 679, 296 A.2d 466 (1972); Lauder v. Zoning Board, 100 R.I. 641, 218 A.2d 476 (1966).
The plaintiffs have failed to show such cause, and consequently, their appeal is denied and dismissed, the judgment appealed from is affirmed, and the case is remanded to the Superior Court. Mr. Justice Kelleher did not participate.